Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F (Figure 10) in the reply filed on 19 May 2022 is acknowledged.
Claims 4, 9, 13-14, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (US 2014/0291874).
Regarding claim 1, Kim discloses a membrane humidifier (Abstract) for a fuel cell [0050], the membrane humidifier comprising: a middle case (110) accommodating a plurality of hollow fiber membranes (310); 
a cap case (120) coupled to the middle case (Fig 1) [0068-0069]; a potting unit (210) formed at ends of the plurality of hollow fiber membranes (Fig 1); an assembly member (200) disposed between the cap case and an end of the middle case (Fig 1), the assembly member being configured to perform hermetic coupling therebetween [0064]; and 
a projection portion extending from an inside of the cap case toward an edge of the potting unit (lower end of case, see annotated Fig 1), the projection portion being configured to perform hermetic coupling between the cap case and the potting unit [0079-0080, 0082, 0106] (Figs 1 and 9).  

    PNG
    media_image1.png
    911
    877
    media_image1.png
    Greyscale


Regarding claim 2, Kim discloses the membrane humidifier according to claim 1, wherein the cap case comprises a large-diameter portion coupled to the middle case (see annotated fig 1 below), the large-diameter portion having an inner diameter greater than an outer diameter of the potting unit (Fig 1), and a small-diameter portion protruding from a surface of the large-diameter portion, the small-diameter portion having an inner diameter less than the outer diameter of the potting unit (see annotated Fig 1 below).  

    PNG
    media_image2.png
    389
    859
    media_image2.png
    Greyscale


Regarding claim 3, Kim discloses the membrane humidifier according to claim 2, wherein the assembly member (200) comprises: 2Serial No.: 17/055,168Attorney Docket No.: 40031-1055 a main body (22) disposed between the cap case and the end of the middle case; a first leg portion extending from an outer end of the main body in a longitudinal direction of the hollow fiber membranes so as to be in contact with an outer side surface of the end of the middle case (220, see annotated Fig 1 below); and a second leg portion extending from an inner end of the main body in the longitudinal direction of the hollow fiber membranes so as to be in contact with an inner side surface of the end of the middle case (220, see annotated Fig 1 below).  

    PNG
    media_image3.png
    329
    417
    media_image3.png
    Greyscale

Regarding claim 7, Kim discloses the membrane humidifier according to claim 6, wherein the cap case comprises a protrusion (inlet, 125) protruding from a surface thereof opposite the end of the middle case.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 3 above and further in view of Morita (JP 2004-154725A, machine translation).
The teachings of Kim as discussed above are herein incorporated.
Regarding claims 5, 6, and 15, Kim does not explicitly disclose wherein the projection portion of the cap case is formed so as to be in contact with the second leg portion or wherein the outer side surface of the end of the middle case is provided with a step portion configured to receive the first leg portion.  
Morita teaches a membrane module where projecting parts are press fitted into recessed parts to enhance sealability (Abstract) such as a concave portion of the cylindrical member is fitted to the convex portion of the cap [0027, 0030].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed for the projecting portions to be in contact with the cap case and combined with recessed portions to match that of the projecting portions in the membrane humidifier of Kim because Morita recognizes that such a configuration between opposing surfaces of mating components provide for enhanced sealability.
Regarding claim 16, Kim discloses the membrane humidifier according to claim 15, wherein the cap case comprises a protrusion (inlet, 125) protruding from a surface thereof opposite the end of the middle case (Fig 1).  

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 8, 10-12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest wherein the projection portion comprises an inclined surface formed at an inner side surface thereof, and the potting unit comprises an inclined surface formed at an outer side surface thereof so as to press against the inclined surface of the projection portion as recited within dependent claim 8. Claims 10-12 are dependent to claim 8 and claims 19-20 are dependent to claim 10.

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727